Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 08/26/20. Claims 1-30 are pending in this application.
Restriction/Election
This office action is in response to applicant’s election of claims 1-22 for examination. Claims 23-30 are pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Unelected claims 23-30 are hereby canceled by way of this examiners’ amendment.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the cited art do not disclose An apparatus comprising:
a conductive region; a first data line; a second data line; a first memory cell including a first transistor and a second transistor, the first transistor including a first channel region coupled between the first data line and the conductive region, and a first charge storage structure located between the first data line and the conductive region and electrically separated from the first channel region, the second transistor including a second channel region coupled to and located between the first data line and the first charge structure; a second memory cell including a third transistor and a fourth transistor, the third transistor including a third channel region coupled between the second data line and the conductive region, and a second charge storage structure located between the second line and the conductive region and electrically separated from the third channel region, the fourth transistor including a fourth channel region coupled to and located between the second data line and the second charge structure; a conductive structure located between and electrically separated from the first and second charge storage structures; and a conductive line forming a gate of each of the first, second, third, and fourth transistors, as recited in claim 1. Claims 2-12 depend from claim 1 and are also allowable.
An apparatus comprising: a conductive region located in a first level of the apparatus; a first additional conductive region located in a second level of the apparatus; a second additional conductive region located in the second level and electrically separated from the first additional conductive region; a first memory cell located between the first and second levels and including a first charge storage structure, a first channel region contacting the first charge storage structure and the first additional conductive region, and a first semiconductor material contacting the first additional conductive region and the conductive region; a second memory cell located between the first and second levels and including a second charge storage structure, a second channel region contacting the second charge storage structure and the second additional conductive region, and a second semiconductor material contacting the second additional conductive region and the conductive region;
a conductive structure located between and electrically separated from the first and second charge storage structures; and
a conductive line electrically separated from the first and second charge storage structures, the first and second channel regions, and the first and second semiconductor materials, the conductive line spanning across part of each of the first semiconductor material, the first channel region, the second semiconductor material, and the second channel region, as recited in claim 13. Claims 14-22 depend from claim 13 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Rios (US 10878889 B2) discloses A memory element comprising: a substrate; a write transistor with a low off state gate leakage having a source coupled to a write bit line, a gate coupled to a write line, and a drain coupled to a storage node, the storage node above the substrate, wherein the storage node is not coupled to a capacitor, wherein a value is written to the storage node by enabling the gate and applying the value to the bit line; and a read transistor having a source coupled to a read line, a gate, and a drain coupled to a read bit line, wherein the read transistor is above and vertically over the storage node such that the gate is connected to the storage node, and wherein the value of the storage node is sensed by applying a current to the source and reading the sense line to determine a status of the gate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813